DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 8/1/2022 has been entered.  Claims 12, 18-20 and 22-25 have been canceled.  Claims 1-11, 13-17, and 21 are pending in the application.  Claims 13-14 and 17 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-11, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal (US2011/0281070).  As discussed in a prior office action, Mittal teaches electrically conductive or semiconductive additives (e.g. micro/nanoparticles) dispersed and/or embedded into surfaces of host materials for use in a variety of applications and devices including electrodes, displays, touch panels, organic light-emitting diodes, sensors, memory storage devices, energy storage devices such as batteries, etc. (Abstract; Paragraph 0007-0008), wherein the host material, such as a polymer material (e.g. Paragraphs 0051-0052, 0058, 0072), may be provided as a layer on a substrate, such as a polymer substrate (Claim 9), and the electrically conductive additives or particles are provided in a gradient fashion within an embedding region of the host material according to the plots shown in Figs. 14K and 14L; or the host material may be provided as a standalone layer or substrate into which the electrically conductive additives/particles are embedded in a surface region thereof, thereby forming an embedded surface layer/region with the additives/particles present in a gradient fashion according to the plots shown in Figs. 14B, 14C, 14E, 14F, 14H, or 14I (Entire document, particularly Abstract; Paragraph 0007-0008, 0051-0052, 0058, 0064, 0072 and 0184; Figs. 1B, 1D, 1G, 2B-2F, 4A-C, 14-14L).  Mittal also teaches that the additives that are embedded in a planar region like in Figs. 1D, 1E, 1F, 1G, may be provided in a larger highly ordered pattern as shown in Fig. 1H, wherein a network of additives can be partially embedded into a top embedding surface and localized within an embedding region of the host material, fully embedded below the embedding surface, or a combination thereof, such that the network is not located uniformly across the host material but rather patterned, such as in a grid pattern as shown in Fig. 1H or in any desired pattern including “aperiodic (or non-periodic, random) patterns as well as periodic patterns, such as diamond patterns, square patterns, rectangular patterns, triangular patterns, various polygonal patterns, wavy patterns, angular patterns, interconnect patterns (e.g., in the form circuitry in electronic devices, displays, solar panels, energy storage devices, such as batteries or ultra-capacitors), or any combination thereof” (Paragraph 0055, Fig. 1H).  Mittal clearly teaches and/or suggests that any of the various configurations of additive concentrations relative to an embedding surface of a host material (such as in Fig. 14) may be provided in a desired controlled pattern (such as in Fig. 1H), based upon the intended end use, wherein the application of fluids and additives and embedding of the additives can be spatially controlled to yield patterns; and the additives for such pattern(s) are desirably metallic nanowires such as silver nanowires, and/or metallic nanoparticles like silver nanoparticles, wherein in some embodiments, the additives can be sintered or otherwise fused to form solid lines providing enhanced durability and improved conductivity due to the omission of a coating or other binding material that can inhibit conductivity or increase resistance (Paragraphs 0055, 0058, 0063, 0144-0145, and 0184).
Hence, given that Mittal clearly teaches embodiment(s) wherein the content of the electrically conductive additives/particles may be provided in a layered, gradient fashion as in instant claims 1-5, in combination with being provided in a desired pattern such as in the form circuitry in electronic device wherein a contacting layer forms two electrical contacts separated from each other by an electrically insulating area or layer of host material/polymer only as in the claimed invention, and wherein the resistance can be tailored based upon the selection and content of electrically conductive additive(s), but is preferably no greater than 25 Ω/□ thereby suggesting a contact resistance within the claimed range, with preferred electrically conductive additive(s) including metal nanowires and/or nanoparticles such as silver nanowires and/or nanoparticles with examples utilizing silver nanowires/nanoparticles as in instant claim 6 and no (optional) carbon particles as in instant claim 1 (Paragraphs 0066-0067, Examples), the claimed invention as recited in instant claims 1-6 would have been obvious over the teachings of Mittal given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize routine experimentation to determine the optimum pattern and/or concentration distribution as taught by Mittal to provide the desired electrical conductivity properties for a particular end use, including contact resistance properties as broadly claimed.
With respect to instant claim 7, Mittal teaches that the host material may be a silicone polymer, an electrically conductive polymer, a polymer provide as a coating (e.g. “a lacquer”), a styrene polymer or aromatic polyamide (e.g. “polyaromatic”), a thermoplastic polymer, “a resin”, or blends or combinations thereof (Paragraph 0072), and thus claim 7 would have been obvious over the teachings of Mittal for the same reasons as discussed above with respect to instant claim 1.
With respect to instant claim 8, an unembedded region of the host material may be equated to the substrate given that the host material may be in the form of a substrate as noted above, and given that the above polymers taught by Mittal for the host material read upon the broadly claimed “wherein the substrate comprises…a plastic, a plastic mixture” (Paragraph 0072), and/or that Mittal also teaches that the substrate may composed of a thermoplastic polymer such as polyethylene, polypropylene, polycarbonate, polyethylene terephthalate, etc. (Paragraph 0091), the claimed invention as recited in instant claim 8 would have been obvious over the teachings of Mittal given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 9, 15, 16 and 21, as noted above, Mittal teaches the use of the surface-embedded structures for electrical components and/or in electrical devices and thus the claimed invention as recited in instant claims 9, 15, 16 and 21 would have been obvious over the teachings of Mitta for the same reasons as discussed above with respect to instant claim 1.
With respect to instant claim 10, it is first noted that the recited “substrate” elements constitute intended end use of the composite and as broadly recited do not add any additional material or structural limitations to the composite to clearly differentiate the claimed composite from the teachings of Mittal.  Further, Mittal specifically teaches films such as for thin-film transistors, thin-film solar cells or thin-film separators, and hence the claimed invention as recited in instant claim 10 would have been obvious over the teachings of Mittal given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (Paragraphs 0007, 0020, 0025, 0061, 0062, 0097-0098, Figures).
With respect to instant claim 11, it is noted that the broadly recited “composite” types constitute intended end use of the composite and as broadly recited do not add any additional material or structural limitations to the composite to clearly differentiate the claimed composite from the teachings of Mittal, particularly given that the composites and devices disclosed by Mittal are capable of such intended end use, e.g. a display, a sensor, or lighting device can be a “medical aid”, particularly during surgery.  Hence, the claimed invention as broadly recited in instant claim 11 would have been obvious over the teachings of Mittal for the reasons discussed in detail above with respect to instant claim 1.
Response to Arguments
Applicant’s arguments filed 8/1/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 8/1/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 8, 2022